



COURT OF APPEAL FOR ONTARIO

CITATION:
Direk v. Kryshtalskyj, 2013
    ONCA 14

DATE: 20130111

DOCKET: C55857

Weiler, Blair and Rouleau JJ.A.

BETWEEN

Ural Direk; Kemal Direkoglu

Plaintiffs (Appellants)

(Disabled [with Medical-Conditions)

and

Nina Kryshtalskyj, M.D., C.C.F.P.; Zellers Drug
    Stores Ltd. Zellers Pharmacy #223, carried on as High Park Zellers Pharmacy;
    John H. Wait, M.D., F.R.C.S. (C); Aberfoyle Health Centre; St. Josephs Health
    Centre - Toronto

Defendants (Respondents)

Ural Direk and Kemal Direkoglu, self-represented

Julie Parla, for the respondents Nina Kryshtalskyj, John
    H. Wait, and Aberfoyle Health Centre

Danielle Stone, for the respondent Zellers

Daniel Girlando, for the respondent St. Josephs Health
    Centre

Heard and released orally: January 7, 2013

On appeal from the order of Justice J. Patrick Moore of
    the Superior Court of Justice, dated July 10, 2012.

ENDORSEMENT

[1]

The appellants initially sought an adjournment of their appeal  they
    referred to it as a standby - pending disposition of an International Court
    decision regarding a letter to that Court sent in September 2012 and pending a
    decision of the Supreme Court of Canada on their request for a reconsideration
    of its dismissal of their appeal in an another action and pending the
    determination of certain administrative law proceedings before the Law Society
    of Upper Canada, the Canadian Judicial Council and a Canadian Police Forces
    Tribunal.

[2]

We refuse this request. We see no reason why a decision on whether the
    statement of claim in the action under appeal should or should not be struck
    should be postponed at this stage.

[3]

With respect to the appeal itself, we see no merit in it. Mr. Direkoglu
    chose to make no submissions on the merits. Mr. Direk made submissions with the
    assistance of an interpreter. In our view, however, the motion judge made no
    error in striking the amended statement of claim. We agree that the amended
    statement of claim contains a long list of overly broad and sweeping statements
    of conclusion without the necessary supporting factual foundation. The
    conclusary allegations assert a wide-ranging conspiracy and fraud and claims of
    negligence against the respondents and many other non-parties.

[4]

We accept that Mr. Direk and Mr. Direkoglu may firmly believe these
    conclusions, but the conclusary allegations are not supported by material facts
    in the amended statement of claim, are not properly pleaded, and fail to
    disclose a cause of action against the respondents, with the exception noted by
    the Motion Judge concerning the hospital. Many of the allegations are simply
    attempts to re-litigate issues that have already been determined against the
    appellants in other proceedings.

[5]

We also agree with the Motion Judge that the problems with the pleading
    cannot be cured by granting the appellants, once again, leave to amend.

[6]

The appeal is therefore dismissed and the order of the Motion Judge
    confirmed in all respects.

[7]

Costs are fixed to the respondent doctors and Aberfoyle Health Centre in
    the amount of $6000; to St. Josephs Health Centre  Toronto in the amount of
    $1500; and to Zellers in the amount of $1500, all inclusive of disbursements
    and applicable taxes.

K.M. Weiler J.A.

R.A. Blair J.A.

Paul Rouleau J.A.


